ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Raytheon Company, Space and Airborne Systems )          ASBCA No. 57803
                                             )
Under Contract Nos. F04701-03-C-0008         )
                    FA8650-04-C-1706         )

APPEARANCES FOR THE APPELLANT:                          Paul E. Pompeo, Esq.
                                                        Stuart W. Turner, Esq.
                                                         Arnold & Porter LLP
                                                         Washington, DC

APPEARANCES FOR THE GOVERNMENT:                         E. Michael Chiaparas, Esq.
                                                         DCMA Chief Trial Attorney
                                                        Arthur M. Taylor, Esq.
                                                         Deputy Chief Trial Attorney
                                                         Defense Contract Management Agency
                                                         Chantilly, VA


                                ORDER OF DISMISSAL

       The parties filed a joint motion to dismiss ASBCA 57803, dated 6 August 2015,
representing that they had executed a settlement agreement. Accordingly, this appeal is
dismissed with prejudice.

       Dated: 14 August 2015


                                              12ttHAk&:ll~~~
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

I certify that the foregoing is a true copy of the Order of Dismissal of the Armed Services
Board of Contract Appeals in ASBCA No. 57803, Appeal of Raytheon Company, Space
and Airborne Systems, rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals